Citation Nr: 0508110	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability 
characterized by multiple joint pain, to include the low back 
and bilateral ankles, knees and great toes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served honorably on active duty from April 1958 
to September 1970.  He had an additional period of active 
duty from September 1970 to August 1975, from which he was 
discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
veteran's claim for service connection for multiple joint 
pain, to include the low back, ankles, knees and great toes.  
The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in December 
2003 it was remanded to the M&ROC for further development, 
which has been accomplished.  The case is now before the 
Board for appellate consideration.

The Board also observes that in September 2003, the veteran 
submitted additional evidence in support of his claim, 
consisting of excerpts from medical treatises.  Accompanying 
this evidence was a signed statement from the veteran 
indicating that he wished to waive initial M&ROC 
consideration of the evidence.  As such, Board adjudication 
of the veteran's claim is proper at this time.  See 38 C.F.R. 
§ 20.1304 (2004). 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The more probative objective evidence of record indicates 
that the veteran's multiple joint pain, to include the low 
back and bilateral ankles, knees and great toes, is unrelated 
to his military service.


CONCLUSION OF LAW

A disability characterized by multiple joint pain, to include 
the low back and bilateral ankles, knees and great toes, was 
neither incurred in nor aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran's claim was readjudicated based upon a motion for 
readjudication under the VCAA by the Veterans Benefits 
Administration after that date, in November 2001.  See 
VAOPGCPREC 03-2001.    Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in March 2002, in the statement of the case 
(SOC) issued in March 2003, in the supplemental statement of 
the case (SSOC) in August 2004, in the Board remand dated in 
December 2003, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the M&ROC provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The M&ROC described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the M&ROC satisfied the notice requirements to: (1) Inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that the veteran understands the nature of the 
evidence needed to substantiate his claim.  As the M&ROC has 
completely developed the record, the requirement that the 
M&ROC explain the respective responsibility of VA and the 
veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records, VA outpatient treatment notes and 
examination reports, including a medical opinions regarding 
the etiology of the veteran's disorder, and several personal 
statements made by the veteran in support of his claims.  The 
M&ROC has obtained all pertinent records regarding the issue 
on appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for multiple joint pain, to include the low back 
and bilateral ankles, knees and great toes, includes his 
service medical records, which show several instances of 
complaints of pain in the back, ankles, knees and feet.  At 
the time of the veteran's April 1958 service entrance 
examination and his April 1960 and March 1965 re-enlistment 
examinations, his spine, lower extremities, and feet were 
found to be "normal."  Between October 1967 and May 1975, 
the veteran was seen for complaints of back pain, ankle 
sprains/strains, knee pain, painful feet and injuries to his 
right and left great toes.  Diagnoses included mild back pain 
secondary to muscle strain, traumatic arthritis and or 
tendonitis, recurrent sprain/strain of ankles, probable leg 
strain, rheumatism, and left toe traumatic arthritis.  

Several years after discharge, in September 1980 the veteran 
was examined by L.Y., M.D., a physician in private practice.  
At that time, the veteran stated that he worked as a truck 
driver, and that his work required handling freight.  He 
reported having developed back pain on the job on April 8, 
1980, following doing a lot of bending, twisting, lifting and 
unloading 5-gallon cans of paint.  In a discussion, the 
examiner stated that "Based on his history, this man was 
injured at work on 4-3-80.  He had a sprain of his back.  
This was superimposed upon a spondylolysis and a spin bifida.  
He had not prior problems with his back prior to this injury 
and this injury has caused his back to decompensate."  The 
examiner stated that the veteran's condition was permanent 
and stationary.

A follow-up report from R.Z., M.D., a private orthopedic 
surgeon, dated in December 1980, showed that the veteran was 
seen for a follow-up evaluation of chronic low back pain 
syndrome.  This physician stated that the veteran remained 
permanently restricted from very heavy work.

The first instance of treatment for pain in multiple joints 
is not found until February 1997, at which time the veteran 
presented for VA treatment of chronic pain in his lower back, 
both knees and both ankles.  He stated that he had a history 
of fractures in both ankles and a history of "Polynesia 
Rheumatism."  However, VA x-rays taken in February 1997 of 
the veteran's lumbosacral spine, bilateral knees and 
bilateral ankles were all completely normal, with no evidence 
of any vertebral, bone or joint abnormality.  In addition, VA 
rheumatoid factor testing in June 1997 was negative for 
rheumatoid arthritis

Subsequent VA outpatient treatment notes dated from 2000 to 
2003 show complaints of multiple joint pain; diagnoses of 
rheumatoid arthritis and osteoarthritis were entertained as 
the most likely causes, but not confirmed.

In May 2003, the veteran underwent a battery of diagnostic 
tests, which were largely negative.  In May 2003 the 
veteran's treating physician stated, "We believe he has an 
undifferentiated spondyloarthropathy.  His history that 
starts back in 1959 also seems consistent with this and 
includes lots of tendinitis of the feet, swelling of ankles 
and knees and later some back stiffness."  

In July 2004, following a Board remand on this issue, a VA 
medical opinion was obtained regarding the veteran's claim 
that his current multiple joint pain is related to his 
military service.  The reviewer stated that she had reviewed 
the veteran's entire claims file, including his service 
medical records and post-service medical records, in 
formulating her opinion.  Following this review, she offered 
the following lengthy opinion:

There are documented evaluations for 
complaints of back and lower extremity 
joint pain between the years 1967-1975 
while on active duty.  Each complaint was 
found to be associated with an acute or 
repetitive injury, or to musculoskeletal 
strain.  Diagnostic studies were negative 
for acute or healed fractures, or for 
degenerative or inflammatory processes of 
the spine or joints; there were no 
clinical findings of inflammation, 
enthesitis, synovitis, nor previous 
episodes of diarrhea.  Treatment 
consisted of analgesics, 
antiinflammatories, and resting the 
affected joint, with successful 
resolution of symptoms.  Subsequent 
periodic and separation physicals were 
completely negative for evidence of 
residuals from these complaints.

The record is silent for evidence of 
chronic back or lower extremity joint 
problems from 1975 until the report of a 
work-related back injury in 1980; no 
further problems were documented until 
1997 when the veteran sought treatment at 
the Las Vegas VAMC.  Once again, 
comprehensive diagnostic and clinical 
evaluations were negative for 
degenerative changes of the joints or 
spine, enthesitis, synovitis, localized 
inflammation, diarrhea, or systemic 
inflammatory arthritis.

At the Hines VAMC in 2003, the veteran 
had rheumatology, neurology, optometry, 
and dermatology consults with testing for 
the HLA-B27 antigen associated with 
spondylarthropathy, bone scans, plain 
films, skin biopsies, and physical exams; 
none of these could confirm a diagnosis 
of spondylarthopathy.  It was noted that, 
despite the veteran's subjective 
complaints, there was no evidence of past 
or present inflammatory disease, and his 
symptoms were felt to be out of 
proportion to the objective physical 
findings.  Therefore, there could not 
have been an onset of spondyloarthropathy 
during the veteran's military service, 
and there is no objective evidence of 
residuals from any injury or strain 
suffered while on active duty.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Following a review of the evidence 
detailed above, the Board concludes that the opinion by the 
VA reviewer in July 2004 is more probative and persuasive 
than the statement by the VA physician in May 2003 for 
several reasons.  

First, the July 2004 VA reviewer who determined that the 
veteran's current complaints were unrelated to service stated 
that she formed her opinion following a full review of all of 
the medical records contained in the veteran's claims file.  
She cited to, and discussed, the veteran's service medical 
records, his post-service private treatment in 1980, and his 
more recent VA treatment, and discussed the results of 
diagnostic and clinical evaluations, including HLA-B27 
antigen testing, bone scans, x-rays, skin biopsies, and 
physical examinations.  By contrast, there is no evidence 
that the VA physician who offered the May 2003 statement 
reviewed the veteran's service medical records or 1980 
private treatment, or his prior relevant VA treatment in 
1997.  As such, it appears that the opinion of the VA 
reviewer in July 2004 was based upon a more fully complete 
evidentiary foundation.

Second, it appears that the information relied upon by the VA 
reviewer in July 20004 was not only more complete, but also 
more factually correct.  For example, she reviewed the 
veteran's complaints relating to back and lower extremity 
joint pain, then concluded, based on a review of these 
records, that "each complaint was found to be associated 
with an acute or repetitive injury, or to musculoskeletal 
strain," and that diagnostic studies conducted in service 
were negative for fractures, degenerative or inflammatory 
processes of the spine or joints.  She observed that resting 
of the affected joints resulted in successful resolution of 
symptoms.  She also noted that the post-service records 
showed that in 1980, the veteran suffered a "work-related 
back injury."  

By contrast, the VA physician who offered the May 2003 
diagnosis stated that the veteran's disorder was consistent 
with his history that started in 1959, as that history  
"includes lots of tendinitis of the feet, swelling of the 
ankles and knees and later some back stiffness," implying 
that the veteran suffered from unexplained pain, swelling and 
stiffness in these joints at that time.  However, she did not 
note that much of this symptomatology was attributed by 
examiners at that time to specific, discrete injuries.  For 
example, his "back stiffness" was attributed to specific 
incidents when the veteran fell off a tent and hit his back 
on a tent pole, lifted heavy objects incorrectly, and, in 
1980, was injured at work, none of which was noted or 
discussed by this examiner.  Similar incidents of twisting 
injuries and acute strains and sprains were stated in the 
veteran's service medical records to be responsible for much 
of the veteran's lower extremity pain in the ankles and 
knees, and his bilateral toe pain was attributed to dropping 
a piece of wood on his left toe (October 1972) and kicking a 
football with his right foot (May 1975).  

Finally, the July 2004 VA reviewer fully supported her 
opinion with a lengthy and detailed medical rationale, citing 
to diagnostic and clinical examination results not only in 
May 2003 but also in service and in 1997.  She also discussed 
the lack of any clinical findings in service of 
"inflammation, enthesitis, synovitis, nor previous episodes 
of diarrhea," the modes of treatment in service, the 
successful resolution of symptoms based on this treatment, 
and the fact that "subsequent periodic and separation 
physicals were completely negative for evidence of residuals 
of these complaints" to support her conclusions that the 
veteran did not have an onset of spondyloarthropathy in 
service, and that there was no current objective evidence of 
residuals from any injury or strain suffered while on active 
duty.  By contrast, the May 2003 statement by the VA 
physician contains little supporting rationale, and no 
discussion of actual service medical records or post-service 
medical evidence prior to 2003.

The Board has considered the veteran's own contentions, as 
set forth in various statements submitted to VA, to the 
effect that his current joint and spine pains are related to 
his military service experience.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his current 
complaints.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current complaint of pain in multiple joints, first 
documented after service in 1997, more than 20 years after 
discharge in 1975, is related to incidents of treatment for 
joint problems while in the military many years earlier 
cannot be accepted as competent evidence.

The Board has also considered several journal articles and 
dictionary entries submitted by the veteran in support of his 
claim in September 2004.  The Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts, rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In this case, the proffered articles were not accompanied by 
any opinion of a medical professional, and they are therefore 
of minimal probative value.  Furthermore, while the medical 
literature excerpts submitted by the veteran do pertain to 
the medical issues at hand, they are very general in nature 
and do not address the specific facts of the veteran's claim 
before the Board.  As this generic medical journal or 
treatise evidence does not specifically opine as to the 
relationship between the veteran's joint pain and the 
findings in service, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks, supra.; see 
also Gabrielson v. Brown, 7 Vet. App. 36 (1994) (medical 
statements or even treatise materials may be discounted when 
they do not specifically relate to the case at hand.). 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a disability characterized by 
multiple joint pain to include the low back and bilateral 
ankles, knees and great toes.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability characterized by multiple 
joint pain to include the low back and bilateral ankles, 
knees and great toes is denied.




	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


